Title: To Thomas Jefferson from John Graham, 16 June 1808
From: Graham, John
To: Jefferson, Thomas


                  
                     Dept of State16th June 08
                  
                  J Graham has the Honor to present his compliments to the President and to hand him the inclosed Letter from Mr Rademaker for perusal. It may perhaps be proper to mention that the Gentleman acting as Secretary to Mr Rademaker had so far back as 1804 obtained a Passport from this Office as an american Citisen—this was returned to the office and another one sent to him in the place of it.
               